Citation Nr: 0942812	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  08-11 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an effective date prior to March 1, 2006 for 
the payment of additional compensation for a dependant child.  


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1959 to April 
1969 and from October 1977 to September 1980.

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a decision, by the San 
Diego, California, Regional Office (RO).  




FINDINGS OF FACT

1.  The Veteran's combined evaluation for his service 
connected disabilities was increased from 20 percent to 40 
percent disabling in an October 1997 rating decision.  

2.  In December 1997, the Veteran was informed that before 
additional benefits could be paid for his dependents he 
needed to submit their social security numbers.  

3.  In February 2006, the Veteran submitted his dependents 
social security numbers.  

4.  In an October 2006 decision, the Veteran was granted 
additional VA benefits for his son, the effective date was 
March 1, 2006.   

5.  The record does not show that the Veteran submitted his 
son's social security number before February 2006.  


CONCLUSION OF LAW

The criteria for an effective date prior to March 1, 2006 for 
the addition of a dependent child have not been met.  38 
U.S.C.A. §§ 1115, 5110 (West 2002); 38 C.F.R. §§ 3.31, 3.204, 
3.400, 3.401 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  

However, the U. S. Court of Appeals for Veterans Claims has 
held that when the law as mandated by statute, and not the 
evidence, is dispositive of the claim, the above provisions 
are not applicable.  See Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Manning v. Principi, 16 Vet. App. 534, 
542 (2002); Mason v. Principi, 16 Vet. App. 129 (2002).

In addition, VA's General Counsel held in a precedential 
opinion that there is no duty to notify a claimant where the 
claim cannot be substantiated because there is no legal basis 
for the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit and no duty to assist a 
claimant where there is no reasonable possibility that such 
aid could substantiate the claim.  VAOPGCPREC 5-2004.  The 
Board notes that the essential facts in this case have been 
fully developed and are not in dispute.

As there is no legal entitlement to the benefits claimed, 
there is no reasonable possibility that further notice or 
assistance would aid in substantiating this claim. Thus, any 
deficiencies of notice or assistance are rendered moot. See 
38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 
368 (2001) (compliance with the provisions regarding notice 
and assistance is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim).  

In any event, the Board notes that in this case we requested 
social security numbers for the Veteran's children.  The 
Veteran replied that there were none in October 1987.  Also, 
when we again requested the social security numbers any VCAA 
duty was met.   




Factual Findings 

In December 1984, the Veteran identified J.S. as a child.  A 
social security number was not provided.  In June 1987, the 
Veteran identified A.S. as a child.  A social security number 
was not provided.  The Veteran submitted an application for 
VA compensation benefits in October 1987.  In correspondence 
sent to the Veteran in October 1987, the Veteran was informed 
that his application for benefits did not contain his 
dependents social security numbers.  The appellant reported 
in October 1987 that there were no social security numbers 
for his son or daughter.  The Veteran was granted service 
connection for various disabilities in May 1988.  His 
combined evaluation was 20 percent disabling.  

The Veteran submitted a claim for reevaluation of his service 
connected disabilities in January 1997.  In an October 1997 
rating decision, the Veteran's combined evaluation for his 
service connected disabilities was increased from 20 percent 
to 40 percent disabling.  

In the December 23, 1997 letter, it was noted that the 
Veteran was receiving additional benefits for his spouse and 
that the information that he sent about his children was 
incomplete.  The Veteran was informed that before additional 
benefits could be paid for his children he needed to submit 
their social security numbers.  The Veteran was requested to 
submit the information within "60 days if possible."  He 
was informed that if a response was received after December 
18, 1998, he would not be able to receive any back benefits.  
In a December 24, 1997 letter, the Veteran was notified that 
additional benefits were paid for his spouse and that he must 
tell them if there is any change in the number or status of 
his dependents.  He was further informed that if his mailing 
address was different than that shown on the correspondence, 
he should advise them of his new mailing address.  On 
December 29, 1997, the RO received the Veteran's change of 
address form.  He changed his street address, the state and 
zip code remained the same.  

In a February 2006 status of dependents questionnaire, the 
Veteran provided information about his children, such 
included their names, birth dates and social security 
numbers.  In correspondence received in March 2006, the 
Veteran requested that his file be checked for his original 
application to add his dependents.  In correspondence 
received in April 2006, the Veteran requested that his 
records be reviewed so that he could receive retroactive pay 
benefits for his two children as of the day "they became 
eligible due to his 40 percent disability."  He provided the 
names and birth dates of his two children.  

In his June 2006 declaration of status of dependents, the 
Veteran noted that he was claiming retroactive dependent 
child benefits for his daughter, J.S., for the period of 
November 1, 1996 until May 30, 2005, the period when she was 
a full time student.  He also noted that he was claiming 
retroactive pay for his son, A.S., for the period of November 
1, 1996 to March 31, 2006 and future payments until 
approximately March 27, 2010, the period his son is in full 
time student status.   

In an October 2006 decision, the Veteran was granted 
additional VA benefits for his dependent son, A.S.  He was 
informed that they could not add his daughter J.S. because 
she did not meet the criteria of a school child dependent, 
since she is over 18 and not in school.  The Veteran was 
informed that his first claim to add his son was received on 
February 9, 2006, and that his son, A.S., would be added 
effective March 1, 2006, the first month after receipt of 
notification.  

In his February 2007 notice of disagreement, the Veteran 
stated that to the best of his recollection his first initial 
claim was at the VA office shortly after he was awarded his 
40 percent disability.  He reported that he was temporarily 
living in Marina, CA.  He stated that he prepared the forms, 
which included social security numbers.  He related that he 
was informed that he was done and that if they needed any 
more information they would contact him.  The Veteran stated 
in his April 2008 VA Form 9, substantive appeal, that after 
receiving his award letters in December 1997, he immediately 
went to the Oakland VA office and filled out a "Form 4138" 
indicating social security numbers for both his son and 
daughter.  

In his June 2008 DRO hearing, the Veteran reported that while 
changing houses he did not get any mail and that it probably 
went to the post locator.  He related that he had no idea 
where the mailing went to but that he did not receive it.  

Legal Criteria and Analysis 

The appellant has appealed the denial of an effective date 
prior to March 1, 2006 for payment of additional compensation 
for a dependent child.  After review of the record, the Board 
finds against the Veteran's claim.  

Unless specifically provided otherwise, the effective date of 
an award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a) (West 2002).  An award of additional 
compensation on account of dependents based on the 
establishment of a disability rating in the percentage 
evaluation specified by law for the purpose shall be payable 
from the effective date of such rating; but only if proof of 
dependents is received within one year from the date of 
notification of such rating action.  38 U.S.C.A. § 5110(f).  
An additional amount of compensation may be payable for a 
spouse, child, and/or dependent parent where a veteran is 
entitled to compensation based on disability evaluated as 30 
per centum or more disabling.  38 U.S.C.A. § 1115; 38 C.F.R. 
§ 3.4(b)(2).  

Regarding additional compensation for dependents, the 
effective date will be the latest of the following dates:  
(1) Date of claim.  This term means the following, listed in 
their order of applicability: (i) Date of veteran's marriage, 
or birth of his or her child, or, adoption of a child, if the 
evidence of the event is received within 1 year of the event; 
otherwise (ii) Date notice is received of the dependent's 
existence, if evidence is received within 1 year of the 
Department of Veterans Affairs request. (2) Date dependency 
arises. (3) Effective date of the qualifying disability 
rating provided evidence of dependency is received within 1 
year of notification of such rating action. (4) Date of 
commencement of veteran's award.  38 C.F.R. § 3.401(b).

The evidence shows that in an October 1997 rating decision, 
the Veteran's combined evaluation for his service connected 
disabilities was increased from 20 percent to 40 percent 
disabling.  Therefore, at that time his disability rating was 
potentially eligible for additional compensation for a 
dependent.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).  In 
the December 23, 1997 notice letter, it was noted that the 
Veteran was receiving additional benefits for his spouse and 
that the information that he sent about his children was 
incomplete.  The Veteran was informed that before additional 
benefits could be paid for his children he needed to submit 
their social security numbers.  The Veteran was requested to 
submit the information within "60 days if possible."  He 
was informed that if a response was received after December 
18, 1998, he would not be able to receive any back benefits.  
The Veteran submitted a change of address form received by 
the RO on December 29, 1997.  The next correspondence 
received from the Veteran was his February 2006 status of 
dependents questionnaire.  

In light of the above evidence, the Board finds against the 
Veteran's claim for an earlier effective date for the payment 
of additional compensation for a dependent child.  The 
Veteran became potentially entitled to additional 
compensation for dependents when his combined evaluation 
increased effective January 1996.  While the RO asked the 
Veteran to submit additional information regarding his 
children in December 1997, the RO did not receive such 
information within a year.  Thus, even though the Veteran 
became potentially entitled to additional compensation for 
dependents when his combined evaluation increased, the RO did 
not receive from the Veteran within a year of the request for 
information certain information which the RO needed in order 
to award him the additional compensation for his children.  
Such information was not provided until February 2006.  

In sum, the Board finds against the Veteran's claim for an 
earlier effective date.  In this regard, the Board notes that 
one of the essential pieces of information required for 
payment of additional compensation based on dependents was 
not provided until February 2006.  Namely, the social 
security number of the Veteran's son.  Indeed, 38 C.F.R. §§ 
3.204 and 3.216 require that the social security number of 
the dependent be provided in order for additional 
compensation to be paid.  Nothing in the record prior to 
February 2006 provides the social security number for the 
Veteran's son.  Here, VA was presented with an incomplete 
application.  The Veteran was informed of the need to submit 
additional evidence and the time within which he needed to 
submit the information.  He did not submit the requested 
information within one year of the request.  Therefore, he is 
considered to have abandoned the claim.  See 38 C.F.R. §§ 
3.109, 3.158 (2009).  

Whether this case is viewed as an incomplete application or 
an abandonment, the result is the same.  See Fleshman v. 
West, 138 F.3d 1429 (1998); See also 38 C.F.R. §§ 3.109, 
3.158 (2009).  VA had inadequate information upon which to 
make a decision regarding additional compensation benefits 
based on a dependent child.  

The Board recognizes that the Veteran argues that he did not 
receive the December 1997 notification letters.  In his June 
2008 DRO hearing, the Veteran reported that while changing 
houses he did not get any mail and that it probably went to 
the post locator.  The Board acknowledges that a change of 
address was received by the RO on December 29, 1997, days 
after the Veteran's notification letters were sent.  However, 
there is no showing in the record that the December 1997 
notification letters were returned by the post office because 
of an insufficient mailing address.  
Moreover, the Board notes that the Veteran has not presented 
consistent statements on this matter.  In this regard, the 
Board notes that in his VA Form 9, the Veteran reported that 
after receiving his award letters in December 1997, he 
immediately went to the Oakland VA office and filled out a 
"Form 4138" indicating social security numbers for both his 
son and daughter.  This statement is contrary to his 
statements during his DRO hearing.  At that time, he related 
that he did not receive any notification letters.  As such, 
the Board finds that the Veteran has presented inconsistent 
statements and that he is not credible.  

The evidence is against an effective date prior to March 1, 
2006, for an award of additional compensation benefits based 
on a dependent child.  Accordingly, for the reasons and bases 
discussed above, the appellant's appeal must be denied on the 
basis of lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).





ORDER

An effective date prior to March 1, 2006 for the payment of 
additional compensation for a dependent child is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


